Exceptions to ruling below quashing alternative writ and denying peremptory *327writ in mandamus proceedings brought to compel the Secretary of State of Maine to certify the nomination of the relator in the primary election of June 17, 1940, as candidate of the Republican party for county attorney of the County of Sagadahoc, and for other incidental relief. For the reasons stated in Burkett, Attorney-General (Leach Relator) v. Robie, the exceptions must be overruled. Exceptions overruled.
Frank O. Burnt on, Ellis L. Aldrich, for relator.
JohnP. Carey, Ralph O. Dale, for defendant.